         Case 1:20-cr-00101-SPW Document 49 Filed 09/07/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                    Case No. CR-20-101-BLG-SPW


        Plaintiff,

 vs.                                          ORDER ALLOWING FILING
                                                       UNDER SEAL
JERARD DAVID THREEFINGERS,

       Defendant.



       Upon the Defendant's Unopposed Motion to File Under Seal (Doc. 47), and

good cause appearing,

       IT IS HEREBY ORDERED that the Defendant's Motion to File Under Seal

is GRANTED. The CD Exhibit A should be filed under seal to be viewed only by

the Court, Assistant United States Attorney, and defense counsel.

       The Clerk of the Court is to notify counsel of the making of this Order.

       DATED this /^"^^ay of September, 2021.

                                      'SUSAN P. WATTERS
                                       U. S. DISTRICT COURT JUDGE
